DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP’407 (JP 08-230407).
Claims 1-4, 6-9, and 13, FIG. 1 illustrates a conductive thin film 3 laid on a tread surface 1 and a sidewall portion 2 and discloses FIG. 1 shows only the right half of the tire, but the left half has the same structure ([0006]).  This means, the conductive thin film extends continuously from a first bead portion to a second bead portion and contacting a rim contact portion of the first and second bead portions, each sidewall of the tire, and the outer surface of the tread.  The conductive thin film is electroconductive and static electricity accumulated in the vehicle body can flow from the tire rim to the ground through the conductive thin film laid on the surface of the sidewall portions and the tread portion ([0009]).  The conductive thin film is made from a rubber composition comprising 60 parts by weight or more of carbon black mixed with 100 parts by weight of rubber (abstract and [0008]) and is fairly considered “a rubber electrical conductive strip”. 
The claimed phrase “rubber electrical conductive strip” fails to distinguish over the conductive thin film of JP’407 that is molded onto a tire after spraying or applying a rubber composition solution. Furthermore, JP’407 explicitly teaches the conductive thin film may be provided by covering the surface of a raw tire (i.e green tire) with an unvulcanized rubber sheet made of thin film rubber composition and then vulcanizing the raw/green tire ([0011]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP’407 (JP 08-230407) in view of GB’757 (GB 544757).
Regarding claim 5, JP’407 does not recite two or more electrical conductive strips.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’407 with two or more electrical conductive strip as . 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over JP’407 (JP 08-230407) in view of GB’757 (GB 544757) and Mafune (US 2008/0295934).
Regarding claim 12, JP’407 teaches the thickness of the conductive thin film preferably 0.2 mm or less ([0010]). 
JP’407 does not discloses a width of the electrical conductive strip is 0.5-3 inches.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’407 with an electrical conductive strip having a width in a range of 0.5 to 3 inches since GB’757, directed to the same field of endeavor of providing a conductive path from a bead region to a ground contacting surface of a tread of the tire, teaches utilizing conducting rubber cement applied in paths or in the form of strips or bands and discloses that it is not particularly essential to coat the entire surface of a tire to obtain the benefit of low resistance; in other words, dissipating static electricity (page 3, lines 75-85) and Mafune, directed to the same field of endeavor of providing an  . 
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over JP’407 (JP 08-230407) in view of Nagahara (US 2007/0125466).
Regarding claims 10-11, JP’407 does not state the components of the electrical conductive strip (“thin film”) and the components of the tread portion are the same.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’407 with the claimed compositions because JP’407 teaches the conductive thin film having the most amount of carbon black to achieve conductive properties ([0006]-[0008]) and Nagahara, directed to the same field of endeavor of dissipating static electricity, teaches a tread comprised of a tread rubber body (11a), conductive rubber layer (11b), and conductive wedges 20 ([0051] and FIG. 1); furthermore, Nagahara teaches conductive properties are obtained by changing the content of carbon black and that the tread rubber body and the conductive rubber members are made of the same rubber components to prevent uneven wear ([0027-0030]).
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground of rejection applied in this office action. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        08/14/2021